AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Middle District of North Carolina

                In the Matter of the Seizure of
             (Briefly describe the property to be seized)
All funds on deposit up to a total of $70,000.00 in Local Government
Federal Credit Union account number 11130679, in the name of Anthony
                                                                                        Case No.    1g m3-35g -1
T. Harrelson


                                                APPLICATION FOR A WARRANT
                                         TO SEIZE PROPERTY SUBJECT TO FORFEITURE


        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the      Middle      District of
   North Carolina             is subject to forfeiture to the United States of America under    18      U.S.C. §
981(a)(1)(C)         (describe the property):


All funds on deposit up to a total of $70,000.00 in Local Government Federal Credit Union account number 11130679, in
the name of Anthony T. Harrelson




          The application is based on these facts:
See attached Affidavit.




               Continued on the attached sheet.

                                                                                         G2-e'         App      t's signature


                                                                                    Alberto Sanabria, United States Postal Inspector, USPIS
                                                                                                       Printed name and title



Sworn to before me and signed in my presence.




Date:                        (C6

City and state: Durham, NC                                                          Joe L. Webster, United States Magistrate Judge
                                                                                                       Printed name and title




                      Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 1 of 59
          AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

      I, Alberto Sanabria, being duly sworn, declare and state as follows:

1.    INTRODUCTION AND AGENT BACKGROUND

      1. I am a United States Postal Inspector with the United States Postal

Inspection Service ("USPIS") currently domiciled in Greensboro, North

Carolina and assigned to investigate various offenses, including the

investigation of mail fraud, wire fraud, and access device fraud. The pertinent

statutes relating to such fraud include Title 18, United States Code, Section

1341 (Mail Fraud), Title 18, United States Code, Section 1343 (Wire Fraud),

and Title 18, United States Code, Section 1029 (a)(2) (Use of One or More

Unauthorized Access Devices) (hereinafter, the SUBJECT OFFENSES).

      2. I have been a United States Postal Inspector since August 2013.

have a master's degree in criminal justice and received formal classroom

training from the USPIS during the twelve-week Postal Inspector Basic

Training Academy in Potomac, Maryland.         My previous law enforcement

experience prior to USPIS was as a Law Enforcement Agent for the State of

North Carolina License and Theft Bureau from 2012 to 2013 and as a Police

Officer in the Town of Surfside Beach, South Carolina from 2010-2012.

      3. I make this affidavit in support of an application for a search warrant

for the property located at 3859 Carole Drive, Sophia, NC 27350 ("3859 Carole

Drive") and 2407 Surrett Drive, Archdale, NC 27263 ("2407 Surrett Drive"). A

                                       1


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 2 of 59
detailed description and photographs of the locations are included in

Attachment Al and A2, respectively, which is incorporated herein by reference.

This affidavit states probable cause that evidence and property used and

intended for use in the commission of a crime, and that constitutes criminal

proceeds of the SUBJECT OFFENSES, as listed on Attachment B, will be

found in 3859 Carole Drive and 2407 Surrett Drive.

      4. As described more fully below, I respectfully submit there is probable

cause to believe that 3859 Carole Drive and 2407 Surrett Drive contains

evidence, contraband, fruits, and instrumentalities in violation of the

SUBJECT OFFENSES.

      5.    The facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information obtained from other

agents and witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrant and does not purport to set

forth all of my knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and statements described in

this affidavit are related in substance and in part only.

II.   SUMMARY OF INVESTIGATION

      6. In the course of my duties as a United States Postal Inspector with

the USPIS, I have been conducting a criminal investigation into Anthony

Thomas HARRELSON ("HARRELSON"). In April 2018, the USPIS received

                                       2


        Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 3 of 59
a complaint from JP Morgan Chase ("Chase") regarding HARRELSON being

involved in a scheme to defraud Chase by filing false fraudulent claims related

to several credit cards issued to him   HARRELSON filed claims with Chase

alleging that he was a victim of identity theft and access device fraud and never

conducted the contested purchases, even though evidence shows he actually

conducted the transactions and received goods and services as a result. This

allowed him to make further purchases and file additional false fraudulent

claims resulting in Chase sustaining a financial loss of approximately

$114,292.57.

      7. Additionally, it was discovered that HARRELSON engaged in a

fraud scheme where he applied for two corporate American Express credit

cards in the name of fictitious businesses that were created by HARRELSON

for the purpose of conducting fraud. The outstanding balance related to both

American Express accounts is approximately $259,295.27.

      JP MORGAN CHASE INVESTIGATION

      8. Chase Fraud Investigators conducted research on all credit card

accounts associated with HARRELSON and identified 11 accounts opened by

HARRELSON. Investigators concluded HARRELSON was involved in a credit

card "bust out" scheme associated with his accounts, whereby HARRELSON

conducted purchases up to his credit limit and then submitted fraud claims,

thereby inducing Chase to credit his account for the alleged fraud. This enabled

                                        3


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 4 of 59
HARRELSON to conduct additional purchases on the accounts. HARRELSON

continued to repeat this process so he would not be held liable for payments

regarding the purchases he claimed to be fraudulent.

      9. As a result of these fraudulent claims, Chase filed chargeback

inquiries with merchants.       Many merchants provided rebuttal documents

supporting their claims that charges were legitimately conducted by

HARRELSON. The following Chase accounts were identified by Chase

Investigators as being related to HARRELSON's scheme.

      Chase Account XXXX vocx )000( 3029

      10. On February 8, 2017, Chase received a credit card application via the

internet submitted by Anthony Thomas HARRELSON. HARRELSON

provided his date of birth, social security number, home phone number,

cellular        telephone      number,       and •   email      address      of

ANTHONY@ATLASHLDNG.COM. Chase records show that HARRELSON

applied for a credit card under the business name of Atlas Holding Corporation.

HARRELSON was the only authorized user on the account. Chase approved

HARRELSON's application which resulted in business credit card account

XXXX XXXX XXXX 3029 being issued and mailed to Anthony HARRELSON

via United States Postal Service ("USPS") to a United Parcel Service ("UPS")

Store mailbox located at 265 Eastchester Drive, Suite 133, Box #201, High

Point, NC 27262, ("UPS Store mailbox"). The credit card was approved for a

                                         4


           Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 5 of 59
$39,000.00 credit limit.    This UPS Store mailbox was being rented by

HARRELSON as the only authorized user.

      11. According to Chase records, transactions for the account totaled

 22,274.69. On May, 22, 2017, Anthony HARRELSON initiated a fraud claim

with Chase disputing a transaction which was conducted on April 11, 2017 in

the amount of S499.99 with merchant Bizequity.Com. In his fraud claim,

HARRELSON disputed the charge, indicating that the credit card was lost and

the fraudulent charge was conducted by someone else. Shortly after

HARRELSON's fraud claim, Chase issued and mailed a replacement card

bearing a new number of XXXX XXXX XXXX 2957 to HARRELSON via USPS

to the UPS Store mailbox rented by HARRELSON.

     12. According to Chase records, transactions for account XXXX XXXX

XXXX    2957    totaled    47,329.57.   On   September    13,   2017,   Anthony

HARRELSON initiated a fraud claim with Chase disputing transactions

totaling $25,168.02, declaring he never conducted the charges. Two of the

transactions related to HARRELSON's fraud claim were made at a resort

hotel, the Inn on Biltmore Estate located at One Antler Hill Road, Asheville,

NC 28803. The transaction details are shown below:

Transaction Transaction         Merchant       Merchant         Merchant
   Date      Amount              Name            City            State
9/1/2017                    Inn on Biltmore
14:48          $716.00      Estate          Asheville       North Carolina


                                        5


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 6 of 59
9/1/2017                    Inn on Biltmore
15:10         $2,291.00     Estate          Asheville    North Carolina

Records from the Biltmore Estate show that on September 01, 2017,

HARRELSON booked a 3 night hotel room stay under the name "Dr. Anthony

Harrelson." The room charge ticket associated with HARRELSON's stay list

his address as the UPS Store mailbox location and his email address as

anthony@axium-pharma.com.         Additional      information     regarding

HARRELSON's connection to the company "Axium-Pharma", will be addressed

later in this affidavit.   HARRELSON signed numerous receipts using a

signature that matches signatures previously linked to him. Shortly after

HARRELSON's fraud claim, Chase issued and mailed a replacement card

bearing a new number of XXXX XXXX XXXX 8765 to Anthony HARRELSON

via USPS at the UPS Store mailbox rented by HARRELSON.

      13. According to Chase records, transaction history for account XXXX

XXXX XXXX 8765 totals $40,933.84. On December 1, 2017, Anthony

HARRELSON initiated a fraud claim with Chase disputing the below

transactions totaled $34,488.38 due to fraudulent credit card charges not

conducted by him.

 Transaction Transaction    Merchant                Merchant            Merch
     Date      Amount         Name                    City              State
 11/13/2017              PAYPAL
 15:51       $500.00     *SPATHIUM               35314369001
 11/15/2017
 13:59       S2,300.00   PAYPAL *ALAN            402-935-7733     California

                                     6


        Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 7 of 59
 11/21/2017                  PAYPAL
 5:09          $33.00        *SOCIAL ENVY         402-935-7733     California
 11/21/2017                  PAYPAL
 9:36          $20.99        *FOLLOWIGCOM         402-935-7733     California
 11/21/2017                  PAYPAL
 9:39          $7.99         *FOLLOWIGCOM         402-935-7733     California
 11/21/2017                  PAYPAL
 22:49         $248.99       *FOLLOWIGCOM         402-935-7733     California
 11/21/2017                  PAYPAL
 22:53         $45.99        *FOLLOWIGCOM         402-935-7733     California
 12/1/2017                   SCHIFFMANS
 17:59         $30,263.63    FRIENDLY             Greensboro       North Carolina
 12/1/2017                   PF CHANGS
 19:08         $40.85        #9998                Greensboro       North Carolina
 12/1/2017                   REI #108
 20:05         $1,026.94     GREENSBORO           Greensboro       North Carolina


     14. The transaction above dated 12/1/2017 in the amount of S30,263.63

under merchant name "Schiffmans Friendly", was later determined to be the

jewelry store Schiffman's Jewelers located at 7807, 811 Friendly Center Rd,

Greensboro, NC 27408. A review of the transaction details associated with this

transaction shows that on 12/1/2017, HARRELSON walked into the

Schiffman's Jewelers and purchased a men's Rolex Submariner watch that was

gold, stainless steel, and black in color, and a 1.8 carat Edwardian styled

women's engagement ring, for a total of 30,264.63. Schiffman's queried an

existing account associated with HARRELSON, account number 5000025240,

which listed his address of 3859 Carole Drive as well as a phone number

associated with HARRELSON.        HARRELSON presented the Chase card



                                      7


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 8 of 59
ending 8765 to pay for both items and subsequently signed the receipt using a

signature that matches signatures previously linked to him.

     15. Shortly after HARRELSON's fraud claim, Chase issued and mailed

a replacement card bearing a new number of XXXX XXXX XXXX 5100 to

Anthony HARRELSON via USPS at the UPS Store mailbox rented by

HARRELSON.

     16. According to Chase records, transactions for account XXXX XXXX

XXXX 5100 totaled 21,023.33. On March 12, 2018, Anthony HARRELSON

initiated a fraud claim with Chase disputing the below transactions totaling

 15,964.26, declaring he never conducted the charges.


 Transaction Transaction     Merchant       M                 Merch
 Date        Amount          Name                             State
                             STERLING
 1/4/2018                    ISSUER
 16:05         $460.00       SERVICES       404-8168240       GA
                             STERLING
 1/5/2018                    ISSUER
 13:50         $5,000.00     SERVICES       ATLANTA           GA
                             PAYPAL
 1/8/2018                    *STOUT
 14:36         85,000.00     LAW            402-935-7733      MD
 1/16/2018
 12:49         $7.17          COINBASE      CHEAPSIDE
 1/16/2018
 13:30         $54.15         COINBASE      CHEAPSIDE
 1/18/2018
 4:30          $50.00         COINBASE      CHEAPSIDE
 1/18/2018
 6:01           $200.00       COINBASE      CHEAPSIDE


                                      8


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 9 of 59
1/18/2018
6:18         $100.00       COINBASE      CHEAPSIDE
1/18/2018
6:32         $500.00       COINBASE      CHEAPSIDE
1/18/2018
15:25        S2.29         COINBASE      CHEAPSIDE
1/18/2018
15:35        $2.29         COINBASE      CHEAPSIDE
1/18/2018
15:42        S54.29        COINBASE      CHEAPSIDE
1/18/2018                  DEMO
15:47        S1,350.00     FLICK         BOSTON          MA
2/14/2018                  DEMO
16:07        $1,500.00     FLICK         BOSTON          MA
                           QUICKENL
3/2/2018                   0ANS80025
5:09         $500.00       19080         000-0000000     MI
                           PALMETTO
3/8/2018                   STATE
10:43        S550.44       ARMORY        803-724-6950    SC
3/8/2018                   DAYTONA
11:09        $67.70        TACTICAL       386-6823885    FL
                           AMAZON
3/8/2018                   MKTPLACE      AMZN.COM/
11:31        S54.02        PMTS          BILL            WA
                           AMAZON
3/8/2018                   MKTPLACE      AMZN.COM/
11:31        $87.41        PMTS          BILL            WA
                           AMAZON
3/8/2018                   MKTPLACE       AMZN.COM/
11:35        $6.55         PMTS           BILL           WA
                           AMAZON
3/8/2018                   MKTPLACE       AMZN.COM/
11:50        $47.98        PMTS           BILL           WA
                           AMAZON
3/11/2018                  MKTPLACE       AMZN.COM/
18:28        S32.90        PMTS           BILL           WA
3/12/2018                  SEARS.00
10:49        $50.40        M9301          847-286-1940   IL



                                   9


     Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 10 of 59
                              AMAZON
 3/12/2018                    MKTPLACE       AMZN.COM/
 17:17          $223.69       PMTS           BILL           WA
                              AMAZON
 3/14/2018                    MKTPLACE       ANIZN.COM/
 6:04           $49.99        PMTS           BILL           WA
                              AMAZON
 3/17/2018                    MKTPLACE       ANIZN.COM/
 16:07          S12.99        PMTS           BILL           WA


      17. Records from Palmetto State Armory related to the above charge

dated 3/28/2018 in the amount of $550.44 reveal that HARRELSON purchased

firearm parts for an AR-15 rifle and a Glock handgun online through Palmetto

State Armory's website. Specifically, HARRELSON purchased an upper

receiver kit used to build complete AR-15 rifles as well as four AR-15

magazines and one Glock handgun magazine. HARRELSON used the Chase

card ending 5100 to conduct the purchases and listed the bill to and ship to

information as Atlas Holding Corp LLC and the address for the UPS Store

mailbox on the order. The Internet Protocol ("IP") address associated with the

computer HARRELSON used to conduct the purchase is 72.11.60.99. Palmetto

State Armory is an ecommerce and retail store that sells firearms, firearms

parts, and shooting accessories.

      18. Records from Chase related to the 3/12/2018 charge of $50.40 from

Sears.com reveal that HARRELSON used the Chase card ending 5100 to make

an online purchase for a Magpul BEV Block AR15/M4 at Sears.com. An online

inquiry for the item showed it to be a tool used to mount and repair AR-15
                                     10


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 11 of 59
rifles. Sears.com provided a tracking number related to the transaction, which

showed that the parcel was successfully delivered to Atlas Holding LLC at the

UPS Store mailbox on 3/14/2018.

      19. Records from Chase related to the 3/14/2018 charge of $49.99 from

AMAZON MKTPLACE PMTS reveal that HARRELSON used the Chase card

ending 5100 to make an online purchase for a coin listed as "1920 D Walking

Liberty Half Dollar" online through Amazon.com. The coin was subsequently

shipped to Atlas Holding Corp LLC at the UPS Store mailbox and delivered on

3/19/2018.

      20. Shortly after HARRELSON's fraud claim, Chase issued and mailed

a replacement card bearing a new number of XXXX XXXX XXXX 7002 to

Anthony HARRELSON via USPS at the UPS Store mailbox rented by

HARRELSON.

     21. According to Chase records, transactions for account XXXX XXXX

XXXX 7002 totaled $115,442.76. On March 26, 2018 Anthony HARRELSON

initiated a fraud claim with Chase disputing the following transactions

totaling $38,686.92, declaring he never conducted the charges.

 Transaction   Transaction   Merchant                Merchant         Merch
 Date          Amount        Name                    City             State
 3/22/2018                   CAROLINA COIN &
 15:57         $35,509.25    TRADIN                  Winston Salem      NC
 3/22/2018
 17:14         $3,000.00      COINS & STUFF          HIGH POINT         NC


                                     11


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 12 of 59
 3/22/2018
 19:47          $164.45        WAL-MART #1613      HIGH POINT       NC
 3/22/2018
 20:41          $9.49          HILLSVILLE CAFE     TRINITY          NC
 3/23/2018                     MCDONALD'S
 6:13           $3.73          F19060              ARCHDALE         NC


      22. On March 22, 2018, Chase credit card account XXXX XXXX XXXX

7002 was used to conduct a $35,509.25 transaction at Carolina Coin and

Trading Company located at 662 South Stratford Rd, Winston-Salem, North

Carolina 27103. I contacted the Co-Owner of Carolina Coin and Trading

Company, an individual whose initials are E.D., and inquired on the

circumstances surrounding the $35,509.25 transaction. E.D. advised that a

man identifying himself as Anthony HARRELSON purchased twenty five 1-

ounce American Gold Eagle Coins.

      23. Identification presented by HARRELSON at the time of purchase

was North Carolina Driver's License number 22774370 in the name of Anthony

Thomas HARRELSON, 3859 Carole Drive, Sophia, North Carolina 27350,

DOB 10/6/1979. D.E. furnished a photocopy of HARRELSON's North Carolina

Driver's License made at the time of the purchase as well as a copy of the

receipt bearing the Chase credit card account XXXX XXXX XXXX 7002 used to

conduct the $35,509.25 purchase on March 22, 2018.        D.E. additionally

confirmed the individual who conducted the purchase was the same person

portrayed in the driver's license.

                                     12


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 13 of 59
      24. D.E. subsequently contacted Winston Salem, North Carolina Police

Department ("WSPD") and filed an incident report. D.E. released surveillance

video to WSPD officers which depicts HARRELSON inside the store on March

22, 2018 conducting the purchase. D.E. additionally stated Harrelson was

wearing a Rolex watch inside the store when he conducted the purchase. I was

able to review the video surveillance provided by D.E. and I recognized

HARRELSON on the video entering the store wearing a watch matching the

description of the Rolex watch purchased at Schiffman's Jewelers on December

1, 2018 (see ¶14).

      25. North Carolina Department of Motor Vehicles records indicate

driver's license #22774370 is registered to Anthony Thomas HARRELSON,

359 Carole Drive, Sophia, North Carolina 27350, DOB 10/6/1979. I reviewed

the photo on this driver's license to compare with video recording Harrelson

making purchases with credit cards.

      26. On March 22, 2018, Chase credit card account XXXX XXXX XXXX

7002 was used to conduct a S3,000.00 transaction at Coins and Stuff located at

1017 East Lexington Avenue, High Point, North Carolina 27262. I contacted

the Owner of Coins and Stuff, an individual whose initials are R.G., and

inquired on the circumstances surrounding the $3,000 transaction. R.G.

advised that a man identifying himself as Anthony HARRELSON purchased

nine gold coins totaling $14,000.00. The purchase was split into two

                                      13


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 14 of 59
transactions with $3,000.00 being charged to Chase account ending 7002 and

$11,000.00 charged to a Capital One credit card. R.G. said both credit card

accounts were in the name of Anthony HARRELSON.

      27. HARRELSON provided R.G. with his driver's license prior to

purchasing the gold coins. R.G. confirmed the identity of HARRELSON and

matched HARRELSON's driver's license name with the Chase credit card

ending in 7002. R.G. did not photocopy the license; however, all transactions

were captured on video. HARRELSON told R.G. he was the owner of a business

known as Caster Works and was also a researcher who conducted research on

children smoking marijuana to help with seizures. Coins and Stuff Employees

conducted online research of HARRELSON and discovered numerous websites

showing Harrelson purportedly owning a research company. R.G. said all of

this information, coupled with Harrelson's statements, gave Harrelson the

credibility to purchase the coins on a business credit card.

      28. R.G. filed an incident report with the High Point, North Carolina

Police Department ("HPPD") and provided the responding officer with a copy

of video surveillance from the transaction. Upon reviewing the video

surveillance, I recognized the individual shown in the video surveillance as

HARRELSON.

      29. On March 22, 2018, Anthony HARRELSON's Chase credit card

account ending 7002 was used to conduct a transaction totaling $164.45 at

                                       14


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 15 of 59
Walmart Store # 1613 located at 2628 South Main Street, High Point, North

Carolina 27263. Walmart Global Security provided the corresponding

electronic sales receipt and still photos depicting the individual involved in the

transaction. I recognized the individual shown in the Walmart still

photographs as HARRELSON.

      30. Shortly after HARRELSON's fraud claim on account XXXX XXXX

XXXX 7002, Chase issued and mailed a replacement card bearing a new

number of XXXX XXXX XXXX 1282 to Anthony HARRELSON via USPS at the

UPS Store mailbox rented by HARRELSON.

      31. Per Chase records, transactions for account XXXX XXXX XXXX 1282

totaled $0.00. On, April 11, 2018, Anthony HARRELSON contacted Chase and

advised he had lost the credit card. Subsequently, Chase issued and mailed a

replacement card bearing a new number of XXXX XXXX XXXX 4837 to

HARRELSON at the UPS Store mailbox. No transactions were conducted on

this account since Chase closed the account due to the fraud investigation.

      32. To date, Chase has incurred $77,221.64 in loses associated to the

seven accounts described above, which are all linked to the original Atlas

Holding Corporation account XXXX XXXX XXXX 3029 with Anthony

HARRELSON listed as the sole authorized user.

Chase Account )000( vocx VOCX 6397



                                       15


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 16 of 59
      33. On August 30, 2016 Chase received a credit card application via the

internet submitted by Anthony Thomas HARRELSON, listing the 3859 Carole

Drive location as the address for the account. HARRELSON provided his date

of birth, social security number, home phone number, cellular telephone

number, and email address of ANTHONY@CASTERWORKS.COM. Chase

approved HARRELSON's application which resulted in credit card account

XXXX XXXX XXXX 6397 being issued and mailed via USPS to HARRELSON

at 3859 Carole Drive with a $6,500.00 credit limit. Investigators discovered

that HARRELSON actually works at a company called Caster Works/A-

merican Caster. Additional information regarding HARRELSON connection

to Caster Works/A-merican Caster will be addressed later in this affidavit.

      34. According to Chase records, transaction history for account XXXX

XXXX XXXX 6397 totaled $15,757.54. On March 25, 2018, Anthony

HARRELSON initiated a fraud claim with Chase disputing the below

transactions totaling 6072.10, declaring he never conducted the charges.

 Transaction     Transaction Merchant                      Merchant           Merch
 Date            Amount      Name                          City               State
 3/22/2018
 17:33           $2,550.00     COINS & STUFF      HIGH POINT                  NC
 3/23/2018                     ATHENA       GREEK WINSTON
 13:53           $14.81        TAVERNA            SALEM                       NC
 3/23/2018
 14:23           $8.60         SHEETZ   00005710  HIGH POINT                  NC
 3/23/2018                     HIGH         POINT
 15:54           $186.17       VETERINARY         HIGH POINT                  NC
 3/23/2018
 20:41            S14.04       HILLSVILLE CAFE             TRINITY            NC
                                    16


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 17 of 59
 3/23/2018
 12:09              $798.49        WAL-MART #1613         HIGH POINT        NC
  3/23/2018
 9:05                2,499.99      WALMART. COM


      35. On March 22, 2018, Chase credit card account XXXX XXXX XXXX

6397 was used to purchase a necklace and one gold coin for $2,550.00 at Coins

and Stuff located at 1017 East Lexington Avenue, High Point, North Carolina

27262. This purchase took place at the same date, time, and location addressed

earlier in this affidavit (see 1[26).

      36. Records related to the March 23, 2018, charge of $2499.99 from

Walmart.com revealed that HARRELSON used the Chase card ending 6397 to

make an online purchase for jewelry listed as "24K Solid Yellow Gold Coin

Lady Liberty Hall Half Ounce Diamond Pendant Charm 2.0 ct." online through

Wal-Mart.com. The item was subsequently shipped to 2407 Surrett Drive, and

delivered on March 28, 2018. The billing address listed on the order was 3859

Carole Drive and the customer's IP address captured from the order was

72.11.60.99.

      37. Shortly after HARRELSON's fraud claim on Chase account XXXX

XXXX XXXX 6397, Chase issued and mailed a replacement card bearing

account XXXX XXXX XXXX 9479 via USPS to HARRELSON at 3859 Carole

Drive. No transactions were conducted on the account since Chase closed the

account due to fraud.

                                        17


        Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 18 of 59
      Chase Account )000()000C.XXXX 6119

      38. On March 21, 2018, Chase received a credit card application via the

internet submitted by Anthony Thomas HARRELSON, listing the 3859 Carole

Drive location as the address for the account. HARRELSON provided his date

of birth, social security number, home phone number, and email address of

ANTHONY@CASTERWORKS.COM on the application. Chase approved

HARRELSON's application which resulted in credit card account XXXX XXXX

XXXX 6119 being issued and mailed via USPS to HARRELSON at 3859 Carole

Drive with a $31,000 credit limit.

      39. According to Chase records, transactions for the account XXXX XXXX

XXXX 6119 totaled $30,596.25. On April 7, 2018, Anthony HARRELSON

initiated a fraud claim with Chase disputing a transaction which was

conducted on April 2, 2018 in the amount of $25,682.94 with merchant BGASC.

BGASC stands for Buy Gold and Silver Coins which is an online precious

metals supplier. In his fraud claim, HARRELSON disputed the charge due to

being a victim of identity theft.

      40. BGASC filed a rebuttal claim with Chase refuting the chargeback

and initial fraud claim filed by HARRELSON. Records from BGASC show that

on March 31, 2018, an order was placed through the ecommerce website

www.BGASC.com for a quantity of 18 Gold American Buffalo U.S. Mint Coins

totaling $25,862.94. The Chase card ending 6119 was used to purchase the

                                     18


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 19 of 59
coins.     On April 3, 2018, BGASC shipped the gold coins via FedEx to

HARRELSON's 3859 Carole Drive address. On April 4, 2018, the gold coins

were delivered to 3859 Carole Drive and signed for by A. HARRELSON.

         41. Shortly after HARRELSON's fraud claim on Chase account XXXX

XXXX XXXX 6619, Chase issued and mailed a replacement card bearing

account XXXX XXXX XXXX 8804 via USPS to HARRELSON at 3859 Carole

Drive. No transactions were conducted on this account since Chase closed the

account due to the fraud investigation.

         AMERICAN EXPRESS INVESTIGATION

         42. Through this investigation it was discovered that HARRELSON

previously opened two American Express ("AMEX") commercial credit card

accounts that were in a collection status as a result of fraud.            AMEX

investigators confirmed the collection status of all accounts and provided

detailed statements and account information for each of the accounts listed

below.



         American Express Credit Card Ending 11011

         43. On October    11,   2017,   Anthony HARRELSON submitted a

commercial credit card application to AMEX under the company name of Atlas

Holding Corp LLC. The application listed the mailing address of the UPS Store

mailbox rented by Anthony HARRELSON. HARRELSON listed his title as

                                         19


          Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 20 of 59
"Director" on the AMEX application and signed his name as the Authorizing

Officer. Under the "Industry" section of the application, HARRELSON listed

"Holding Company for Business + Property". Shortly thereafter, AMEX

approved the account and sent HARRELSON an AMEX Corporate credit card

ending in 11011.

     44. In November of 2017, HARRELSON began using the AMEX card

ending in 11011 at various online department stores and local retailers.

Specifically, on 11/19/2017, HARRELSON entered a Field & Stream

department store in Greensboro, NC and purchased $456.85 worth in goods. I

subsequently contacted the Dick's Sporting Goods/Field & Stream investigator

regarding the transaction and he provided me with a detailed receipt of a

hunting bow purchased by HARRELSON.            Upon purchasing the bow,

HARRELSON presented the cashier with a Dick's Sporting Goods/Field and

Stream Scorecard, which is a Loyalty Rewards Card program whereby the

cardholder receives benefits through purchases. The Scorecard presented to

the cashier was opened by Anthony Thomas HARRELSON and listed 3859

Carole Drive as the cardholder's main address as well as a phone number

linked to HARRELSON.

     45. AMEX records show that on 2/24/2018, HARRELSON made two

online purchases from The Glock Store (www.glockstore.com), which is a




                                    20


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 21 of 59
distributor of Glock handgun parts and accessories. A representative from The

Glock Store provided the following information related to the two purchases.

      46. The ship-to address name was ATLAS HOLDING CORP LLC, and

the address listed was the UPS Store mailbox address. The IP address

associated with the purchase is 72.11.60.99. HARRELSON used the AMEX

card ending 11011 to make a $742.69 purchase for the following items on order

#S0-310755:

            1.   One Polymer80 brand, Glock-style 80% lower build kit. The

Glock Store website description of this item shows it to be a do-it-yourself kit

that accepts factory Glock firearm parts, and with the addition of a lower and

upper Glock parts kit (listed below), allows the customer to build an

unregistered and fully functional Glock-style firearm.

            2.   One 9mm Factory Full Size Lower Parts Kit. This kit includes

all the internal parts needed to complete a Glock-style lower.

            3.   One G17 Gen3 Factory Complete Upper. This kit includes a

barrel, slide, and other parts that, when attached to a completed Glock-style

lower, comprises a fully functioning handgun.

      47. On February 23, 2018, HARRELSON also used the AMEX card

ending 11011 at the Glock Store to purchase a Glock Factory 17 round 9mm

Magazine and Deluxe Hammer and Punch set for $92.51 on order #S0-310805.




                                      21


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 22 of 59
The Glock Store website description of the Deluxe Hammer and Punch set

shows it to be a tool set used to work on modern firearms.

      48. On 3/14/2018, HARRELSON used the AMEX card ending 11011 to

make a purchase of $1,278.28 from the online store WWW.80-LOWER.COM

located in Indianapolis, IN. A review of the website WWW.80-LOWER.COM

reveals it to be an ecommerce online store that specializes in selling 80%

lowers, AR-15 80% build kits, and AR-15 components.

      49. On or about July 25, 2018, Investigators with the USPIS and the

North Carolina State Bureau of Investigation went to UPS Store #2815 located

at 265 Eastchester Drive, Suite 133, High Point, NC 27262. Investigators

obtained copies of the application for the UPS Store mailbox #201, transaction

details, and email correspondence between the UPS Store and HARRELSON.

A review of the documents provided by the UPS Store reveal that

HARRELSON opened the UPS Store mailbox #201 on January 12, 2015 under

the business name of White Oak Industries, and then closed that box, and re-

opened it under the name Atlas Holding Corp LLC on February 8, 2017.

HARRELSON listed the 3859 Carole Drive address as the company address on

the account. He further signed the application and wrote the statement, "on

behalf of Atlas Holding LLC" next to his signature. HARRELSON additionally

provided a copy of his North Carolina driver's license bearing number




                                      22


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 23 of 59
22774370. Employees with the UPS Store made a photocopy of the license and

provided it to investigators.

      50. UPS Store employees additionally advised that HARRELSON closed

the UPS Store mailbox associated with the Atlas Holdings company on October

8, 2018, and advised he was moving to Anchorage, Alaska. He requested that

employees from the UPS Store return all mail and parcels to senders.

      51. As previously noted in this affidavit, on February 8, 2017,

HARRELSON opened a Chase credit card account ending in 3029 and used the

Atlas Holdings UPS Store mailbox to facilitate the scheme (see ¶10). On

September 13, 2017, HARRELSON initiated a fictitious fraud complaint with

Chase which resulted in losses of $77,221.64 to Chase. Just one month later

on October 11, 2017, HARRELSON applied for the Atlas Holding AMEX

corporate card ending 11011 and used the same UPS Store mailbox to facilitate

the scheme.

      American Express Credit Card Ending 41018

      52. On or about February 26, 2018, HARRELSON completed and

submitted a second AMEX Commercial credit card application under the

company White Oak Industries Inc.     On the White Oak Industries AMEX

application, Harrelson listed the address of 2407 Surrett Drive and listed

himself as the Authorizing Officer and CEO of the corporation. HARRELSON

provided the company tax identification number ("TIN") as XX-XXXXXXX and

                                     23


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 24 of 59
listed the company industry as "Import Export" on the application.

HARRELSON additionally supplied a 2016/2017 financial statement for White

Oak Industries to AMEX.        Under the "Nature of Business" section, the

statement lists the company's line of business as "manufacturing ball and

roller bearings." AMEX subsequently approved HARRELSON for a corporate

credit card and sent the card to 2407 Surrett Drive in April of 2018.

HARRELSON subsequently purchased 6 vehicles and 2 trailers between the

dates of April 12, 2018 and May 15, 2018 totaling $229,853.50. Harrelson

made no payments on the AMEX account 41108.            Additional information

regarding HARRELSON's connection to White Oak Industries is addressed

below.

      53. A review of the North Carolina Secretary of State corporate filings

for White Oak Industries show the articles of incorporation were filed by

HARRELSON on September 12, 2011.             HARRELSON is listed as the

registered agent on the filing and the registered office location for the

corporation is listed as 2407 Surrett Drive. Under the number of shares the

corporation is authorized to issued, HARRELSON listed "1,000,000,000

common stock 'non par". Additionally, annual reports for White Oak

Industries reported in years 2014-2016 lists the nature of business as biotech

or biotechnology.




                                      24


         Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 25 of 59
      54. A database search of TIN XX-XXXXXXX, reveals it to be associated with

White Oak Industries Inc., with an address listed as the UPS Store mailbox

and 2407 Surrett Drive. Anthony HARRELSON and Atlas Holding Corp LLC

also show as being associated with this TIN as registered agents for the

corporation.

      55. Records from Dun and Bradstreet ("D&B"), a company that provides

commercial data on businesses, list White Oak Industries as being a

noncommercial research organization specializing in biotechnical research.

      56. On 03/18/2015, Anthony HARRELSON filed a United States

Securities and Exchange Commission Notice of Exempt Offering of Securities

on behalf of White Oak Industries. HARRELSON listed the Industry Group

for the corporation as "Biotechnology".

      57. Online searches for the terms "Anthony Harrelson White Oak

Industries" revealed numerous websites that describe White Oak Industries as

a biotechnology and/or biopharmaceutical company owned and operated by Dr.

Anthony Harrelson, a Doctor of Microbiology. These websites describe White

Oak Industries as a company that is attempting to                 develop     new

immunotherapeutic treatments for highly contagious infectious diseases such

as Ebola and HIV. These websites also link White Oak Industries with Axium

Pharmaceuticals, a company created by HARRELSON and linked to

fraudulent transactions previously referred to in this affidavit (see ¶12).

                                       25


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 26 of 59
      58. A search for Anthony HARRELSON with the North Carolina Medical

Board revealed that he is not a licensed medical doctor in the state of North

Carolina. Additional online searches for the phrase "Dr. Anthony Harrelson"

led to a website called Viadeo, where Harrelson uploaded a profile of himself.

On the profile, Harrelson listed himself as Dr. Anthony Harrelson, the Founder

and CEO of White Oak Industries. He listed himself as being from Archdale,

NC (which is the city where Caster Works/A-merican Caster is located) and as

having affiliations with the caster industry. He reported receiving a Master's

of Business degree and Doctor of Philosophy degree in microbiology from

Alm eda University. A review of Almeda University shows the organization as

being a non-accredited institution that issues degrees that are not recognized

by the U.S. Board of Education. Additionally, Alm eda University advises that

degrees issued by the university may not be recognized by academia or

employers in some states.

      59. A review of HARRELSON's Twitter page, "@ath3592", contains a

profile     description   where     HARRELSON        describes    himself   as

"Influencer/Founder/CEO of Axium Pharmaceuticals Inc & Caster Works Inc."

Additionally, a "Tweet" posted by HARRELSON listed the following phrase

and a link to a website for the following- "The FDA has Accepted an Orphan

Designation Request for use of Truveta Submitted by Axium." A review of the

website associated with the tweet reveals an article from the site

                                       26


          Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 27 of 59
PRNEWSWIRE of an article furnished by Axium Pharmaceuticals on July 11,

2017. The article lists details regarding the alleged approval for the drug

Truveta developed by Axium by the U.S. Food and Drug Administration

("FDA"). The article lists a contact for Axium as Dr. Anthony Harrelson and a

web site of www axium-pharama.coin.

      60. A check of the website www.axium-pharma.com show it to be a

website that is currently non-operational. A search for the drug "Truveta" on

the FDA website populated no results for any information related to a drug

called Truveta. Research indicates a similar-sounding legitimate prescription

drug named "Truvada" was developed by Gilead Sciences, one of the largest

biopharmaceutical companies in the world, for the treatment and prevention

of HIV. This drug was approved by the FDA in 2004 and has no affiliation with

Axium Pharaceuticals, White Oak Industries, or HARRELSON.

      61. Investigators discovered a second Twitter account created in 2015 by

HARRELSON, "@anthonyharrels1", which displays the following profile

statement: "Anthony Harrelson of Virginia is the CEO and founder of White

Oak Industries, a clinical-stage biotechnology company that is developing

innovative human vaccine."

      62. Upon reviewing additional documents associated with the corporate

filings for White Oak Industries, it was discovered that on October 13, 2017,

the North Carolina Secretary of State's Office filed a Notification of Revenue

                                      27


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 28 of 59
Suspension under North Carolina General Statute 105-230(a) and 105-230(b)

for White Oak Industries. The notification was sent to Anthony HARRELSON,

RE: WHITE OAK INDUSTRIES INC., P.O. Box 4181, High Point, NC 27263-

4181.     According to the suspension notification sent to HARRELSON,

"Pursuant to N.C.G.S. 105-230(b), 'any act performed or attempted to be

performed while the entity is suspended is invalid and of no effect until the

entity is reinstated by the North Carolina Department of Revenue pursuant to

N.C.G.S 105-232." A closer look at North Carolina Statute 105-230(a) reveals

the following regarding the suspension of businesses, "The powers, privileges,

and franchises conferred upon the corporation or limited liability company by

the articles of incorporation, the articles of organization, or the certificate of

authority terminate upon suspension."

        63. As previously stated in this affidavit (see ¶52), HARRELSON applied

for the White Oak Industries AMEX corporate credit card ending 41018 on

February 26, 2018, which is within the time period that White Oak Industries

was suspended by the          North   Carolina   Secretary of State's Office.

HARRELSON represented White Oak Industries as an active corporation in

good standing on the AMEX credit application, knowing that to not be the case.

As a result of providing false information to AMEX, HARRELSON was

approved for the corporate AMEX credit card ending 41018, and conducted

purchases previously described in this affidavit.

                                       28


         Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 29 of 59
      64. In addition to the suspension, HARRELSON listed the corporation

industry on the AMEX White Oak Industries application as "Import Export"

and also provided financial statements where he listed the business as being a

ball and roller bearing manufacturer. Examination of North Carolina

Secretary of State annual reports filed under White Oak Industries, Dunn and

Bradstreet reporting, an online searches of White Oak Industries, list the

business as being a biotechnology company and not an import/export company.

      65. AMEX records show that the address associated with account 41018

was changed to 8900 Old Seward Hwy, Anchorage, AK 99515. An inquiry into

the 8900 Old Seward Hwy address reveals it to be the address for A Wal-Mart

Superstore and not a business associated with White Oak Industries. Based

upon my training and experience, I know that individuals who close mailboxes

in conjunction with conducting fraud and maintain addresses on credit card

accounts associated with a different business, such as Wal-Mart, do so for the

purpose of concealing their identities and evading law enforcement.

Vehicles, Tractors, and Trailers Purchased with AMEX Card Ending

41018

      66. HARRELSON has purchased one tractor, one off road recreational

vehicle, two trailers, two personal watercrafts, and 2 motor vehicles using the

American Express card ending in 41018.        A narrative description of the




                                      29


        Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 30 of 59
purchase of each vehicle subject to seizure, as well as any related trade-ins,

follows.

            A.    2018 BigTex Trailer, VIN- 16VGX2020J6002518

      On April 12, 2018, HARRELSON purchased a 2018 Big Tex 20'

      gooseneck-style trailer, VIN- 16VGX2020J6002518 from North Carolina

      Trailer Sales located at 221 Boots Evans Rd., Thomasville, NC 27360 for

      $8,604.86. HARRELSON listed the 3859 Carole Drive address on the

      bill of sale and provided the dealership with his North Carolina driver's

      license bearing number 22774370 to purchase the trailer. HARRELSON

      charged the full amount of the trailer to the AMEX card ending 41018.

            B.    2018 LS XU6168 Tractor, S/N- 2273001424/17071759

      On April 19, 2018, HARRELSON purchased a 2018 LS XU6168 Tractor,

      S/N- 2273001424/17071759, two bushhog cutting attachments, one

      spreader attachment, and one auger attachment from Joe's Tractor Sales

      located at 724 Joe Moore Rd., Thomasville, NC 27360 for $50,204.

      HARRELSON listed the 3859 Carole Drive address on the bill of sale and

      provided the dealership with his North Carolina driver's license bearing

      number     22774370   to   purchase   the   tractor   and   attachments.

      HARRELSON charged the full amount to the AMEX card ending 41018.

      A review of the Twitter page operated by HARRELSON,"@ath3592",

      show tweets posted by HARRELSON on April 20, 2018, of the following:

                                      30


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 31 of 59
"My new toy ...#alaskatlf #oldtractor #farmlife." This tweet was posted

one day after HARRELSON purchased the LS XU6168 tractor.

Furthermore, USPIS investigators discovered that on April 20, 2018,

Harrelson also posted a video on his Facebook page of a blue tractor and

posted the phrase "my new toy" on his page. Independent research of

the LS XU6168 confirms the color of the tractor as being blue. On May

12, 2018, HARRELSON also tweeted: "Me and pop at the farm. #farmlife

#tractor".

      C.     2018 Polaris RZR 900, YIN 3NSVBE875JH466544

On April 12, 2018, HARRELSON purchased a 2018 Polaris RZR 900 off-

road recreational vehicle, VIN 3NSVBE875J11466544, from World Class

Powersports located at 2924 Main St., High Point, NC 27265, for

$17,433.50. HARRELSON listed the 3859 Carole Drive address on the

bill of sale and provided the dealership with his North Carolina driver's

license bearing number 22774370 to purchase the vehicle. The salesman

who assisted HARRELSON with the purchase of the recreational vehicle

recalled hearing HARRELSON say that he owned a caster company.

HARRELSON charged the full amount to the AMEX card ending 41018.

Sometime in May of 2018, Harrelson returned to World Class

Powersports with an individual believed to be his father, Homer

Harrelson, and requested to speak with a service technician. Harrelson

                                31


 Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 32 of 59
inquired about having service technicians install an AR-15 rifle mount

to the 2018 Polaris RZR off-road vehicle. HARRELSON told the service

technician he had a farm that was overrun with coyotes and had

witnessed 40 coyotes together on one occasion. HARRELSON showed the

service technician a photo on his cell phone of the AR-15 rifle mount he

wanted to have installed on the Polaris RZR. HARRELSON specifically

wanted technicians to install the mount in a vertical position between

the seats in order to be able to quickly access the firearm. Employees

additionally overhead HARRELSON openly speak about recently

purchasing numerous AR-15 rifles.          This statement was said

approximately two months after HARRELSON purchased AR-15 rifle

parts and accessories, previously listed in this affidavit (See ¶17, ¶18,

and ¶48). Furthermore, On May 20, 2018, HARRELSON posted the

following tweet on his Twitter page "@ath3592": "Good times out at the

farm. #rainbow #Polaris", which is, based on my training and experience,

a reference to the Polaris RZR off-road recreational vehicle discussed in

this affidavit. Additionally, on July 11, 2018, HARRELSON posted the

following phrases on this same Twitter page- #coyotehunting and

#varminthunting.

      D.   2015 Chevrolet Tahoe, VIN- 1GNSCBKCXFR518227




                                32


 Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 33 of 59
According to vehicle purchase records, on 4/13/18 HARRELSON

purchased a 2015 Chevrolet Tahoe, VIN- 1GNSCBKCXFR518227 from

the Flow Lexus dealership located at 805 Jonestown Road, Winston

Salem, NC, for $36,170. At the time of the purchase, HARRELSON

traded in a 2016 Lexus LS 460 that was on lease to him from Flow.

According to Flow Lexus, he wished to break his lease with the Lexus to

purchase the 2015 Chevrolet Tahoe. Flow Lexus valued the Lexus trade-

in at 47,137.69. The remaining balance on the lease was $54, 945.37

resulting in a balance owed to Lexus of $7807.68. After taxes, fees, and

adjustments, the total price of the 2015 Chevrolet Tahoe was $45,992.68.

HARRELSON subsequently charged the full amount to the AMEX card

ending 41018.

       E.   Two 2018 Seadoo RXT-X 300HP Personal Watercrafts, Serial

                 #YDV07228A818, #YDV03350k718 and 1) PWC Triton

            trailer, VIN-4TCSM1126JHL42982

According to purchase records, on 5/14/18 HARRELSON purchased two

2018    Seadoo    Personal   Watercrafts   ("PWC"),   Serial   numbers-

#YDV07228A818, #YDV03350k718, and one Triton PWC trailer, YIN

#4TCSM1126JHL42982, from Schronce Powersports located at 44 Chevy

Drive, Taylorsville, NC 28681. The Seadoo PWC associated with serial

#YDV07228A818 was sold to HARRELSON for $16,095.79; the Seadoo

                                33


 Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 34 of 59
PWC associated with serial #YDV03350k718 was sold for 15,495.93; the

2018 Triton PWC trailer bearing VIN 4TCSM1126JHL42982 sold for

$1,699.54. With tax, tag, and dealer fees, the price for all three items

totaled $35,741.00. HARRELSON listed the 3859 Carole Drive address

on the bill of sale and provided the dealership with his North Carolina

driver's license bearing number 22774370 to purchase the vehicle.

HARRELSON presented the AMEX ending 41018 and charged the full

amount to the card. HARRELSON additionally signed numerous

dealership documents using a signature that matches signatures

previously linked to him.

      F. 2018 Dodge Challenger, VIN- 2C3CDZC99JH232629

According to vehicle purchase records, on May 15, 2018, HARRELSON

purchased     a     2018     Dodge      Challenger     Hellcat,    VIN-

2C3CDZC99JH232629 from the Kernersville Chrysler Dodge Jeep

dealership located at 950 Highway 66 South, Kernersville, 27284 for

$71,877.46. HARRELSON listed the 3859 Carole Drive address on the

bill of sale and provided the dealership with his North Carolina driver's

license bearing number 22774370 to purchase the vehicle. HARRELSON

presented the AMEX ending 41018 and charged the full amount to the

card. HARRELSON additionally signed numerous dealership documents

using a signature that matches signatures previously linked to him.

                                34


 Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 35 of 59
     67. Investigators discovered that HARRELSON maintains checking

account number 11130679 at Local Government Federal Credit Union

("LGFCU"). Documents provided by LGFCU show HARRELSON opened the

account in his name with statements addressed to 3859 Carole Drive. LGFCU

statements show that on or about October 10, 2018, HARRELSON deposited

check #13242 issued by USA Automotive, Inc., in the amount of $17,000.

Investigators reviewed the check image and discovered that on the "for" memo

of the check, the issuer wrote the following: "2018 RXTX 300- YIN

YDV03350K718" and "2018 RXTX 300- VIN YDV07228A818".                   This

description matches the exact model and serial numbers associated with the

Seadoo personal watercrafts purchased by HARRELSON using the AMEX

card ending 41018. Based on my training and experience, it is likely that

HARRELSON sold both Seadoo Watercrafts for $17,000 and subsequently

deposited the buyer's check into his LGFCU checking account.

     68. On November 7, 2018, law enforcement agents with the North

Carolina DMV License and Theft Bureau discovered that HARRELSON sold

the 2018 Dodge Challenger Hellcat to the Carmax dealership located at 3412

West Wendover Avenue, Greensboro, NC 27407 on September 6, 2018. Dealer

records from Carmax show that HARRELSON brought the Challenger into the

dealership and inquired about obtaining an appraisal on the vehicle.

HARRELSON agreed to sell the Dodge Challenger to Carmax for $53,000.

                                    35


      Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 36 of 59
HARRELSON provided his North Carolina driver's license as well as the

Dodge Challenger's North Carolina DMV registration bearing HARRELSON's

name and 3859 Carole Drive address. Carmax subsequently issued

HARRELSON check number 7185143433 in the amount of $53,000.

       69. Records from HARRELSON's LGFCU account number 11130679

show that on September 6, 2018, HARRELSON deposited a check for $53,000

into this account. A review of the check image confirms the check was issued

by Carmax, check number 7185143433, and references the Dodge Challenger

VIN- 2C3CDZC99JH232629.

       70. The combined amounts from the sale of the 2018 Dodge Challenger

and two Seadoo personal watercrafts for which proceeds were deposited into

HARRELSON's LGFCU account 11130679, and are subject to seizure, total

$70,000.

III.   STATEMENT OF PROBABLE CAUSE
       71. During the course of this investigation, numerous records show that

HARRELSON's primary residence is 3859 Carole Drive, Sophia, NC 27350.

Bank account records, business records, and tax records show HARRELSON

works at the Caster Works/A-merican Caster business located at 2407 Surrett

Drive, Archdale, NC 27263. Below are details outlining the probable cause to

search each respective location.




                                      36


        Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 37 of 59
      3859 Carole Drive, Sophia, NC 27350

      72. As previously stated, HARRELSON applied for two Chase credit

cards ending in 6119 and 6397 and listed the address of 3859 Carole Drive on

the application. Both of these cards were shipped to 3859 Carole Drive via

USPS and HARRELSON subsequently conducted purchases related to fraud

totaling   29,435.05. He subsequently filed fraudulent identity theft claims

which resulted in two replacement Chase credit cards ending in 8804 and 9479

also being shipped to 3859 Carole Dr.

      73. As previously stated, HARRELSON used one of those Chase cards,

ending 6119, to purchase $25,682.94 worth in gold coins online from BGASC.

BGASC shipped the coins to 3859 Carole Drive via FedEx on April 4, 2018. On

April 9, 2018, two days after HARRELSON filed a fraud claim with Chase

stating the charges associated with the BGASC purchase were fraudulent,

HARRELSON          emailed     BGASC         from   the    email     address

anthony@casterworks.com requesting to return the gold coins. In response to

this request, BGASC mailed HARRELSON return packaging and postage-paid

return label to 3859 Carole Drive in order for HARRELSON to ship the gold

coins back to BGASC. On April 18, 2018, BGASC employees received the

shipment from HARRELSON, and upon opening the parcel, discovered the

contents included a large, heavy rock, and packaging materials. No gold coins




                                        37


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 38 of 59
were found in the box. Based on my training and experience, it is likely the

gold coins are still located at 3859 Carole Drive.

      74. HARRELSON currently has the 2015 Chevrolet Tahoe titled in his

name as well as the 2018 Big Text Trailer and the 2018 Triton trailer. These

vehicles have a listed address with DMV consisting of the 3859 Carole Drive

address. Based on my experience and training, it is likely that insurance,

registration, and title papers for the two vehicles and two trailers purchased

using the fraudulently obtained AMEX credit card would be maintained at

3859 Carole Drive since the registration and title papers were initially mailed

to this address.

      75. Bank statements for HARRELSON's LGFCU account number

11130679 are currently addressed to 3859 Carole Drive. Based on my

experience and training, it is likely that HARRELSON maintains bank records

for this account at 3859 Carole Drive.

      76. Records show that Chase credit card numbers ending 3029, 2957,

8765, 5100, 7002, 1282, and 4837 were shipped via USPS to HARRELSON at

the UPS Store Mailbox. As previously noted, HARRELSON used these cards

to purchase $77,221.64 worth of goods and services for which he later filed false

fraud claims. Additionally, the Atlas Holdings AMEX account ending 11011

was shipped via USPS to the same UPS Store mailbox. HARRELSON listed

3859 Carole Drive as the home address on the UPS Store mailbox application.

                                         38


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 39 of 59
On    February      8,   2017,   HARRELSON         sent    an    email    from

anthony@atlashldng.com to UPS Store employees with detailed contact

information associated with the UPS Store mailbox #201 rented by

HARRELSON. On the email, HARRELSON listed his home address as 3859

Carole Drive.    Based on my training and experience, individuals who use

contract postal mailboxes, such as UPS Store mailboxes, to facilitate fraud, do

so in order to conceal their identity and limit exposure to being detected by

creditors and law enforcement. It is likely that HARRELSON maintains credit

card statements and records associated with these eight credit cards at his

primary residence located at 3859 Carole Drive.

      77. On September 21, 2018, investigators seized items discarded in the

trash from 3859 Carole Drive. An inspection of those items revealed discarded

mail matter bearing HARRELSON's name as well as documents showing

HARRELSON as currently residing at 3859 Carole Drive.            Additionally,

investigators seized a discarded State Farm insurance card bearing

HARRELSON's name and showing vehicle insurance coverage for the 2018

Dodge Challenger.

      78. A photograph on HARRELSON's Facebook page show the 2018

Polaris RZR off-road recreational vehicle and 2018 Dodge Challenger parked

inside the garage located at 3859 Carole Dr. Additionally, upon conducting

surveillance at 3859 Carole Drive, Investigators observed the black 2015

                                      39


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 40 of 59
Chevrolet Tahoe, NC tag ECP7283, referenced in ¶66(D) as parked in the

driveway.

      79. HARRELSON listed 3859 Carole Drive as the main address on the

UPS Store mailbox opened under White Oak Industries and Atlas Holdings.

As referenced previously in this affidavit, HARRELSON signed for and took

possession of firearm parts, such as AR-15 and Glock-style 80% lower

receivers, delivered to the UPS Store mailbox he rented.

      80. The Bureau of Alcohol, Tobacco, and Firearms (BATF) defines "80%"

or "unfinished" lower receivers as items that have, "not yet reached a stage of

manufacture that meets the definition of a firearm frame or receiver found in

the Gun Control Act of 1968". As a result, 80% lowers are not regulated by

BATF and are not traceable since they are sold without serial numbers.

Individuals who purchase Glock-style or AR-15 rifle 80% lowers must mill out

parts of the receiver in order to convert the 80% lower a fully functioning

firearm lower. The remaining parts needed to build a fully functioning Glock-

style handgun or AR-15 rifle are also not BATF regulated and can be easily

purchased without restrictions.

      81. Based upon my training and experience, I know that individuals

purchase 80% lowers with the intent to circumvent firearm background checks

laws and to build fully functioning firearms that are non-traceable. I also know




                                      40


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 41 of 59
based on my training and experience that individuals who purchase firearms

and firearm parts, tend to keep those items at their personal residence.

      82. A criminal justice database search of HARRELSON revealed that on

August 14, 2007, a plea agreement between the United States of America and

Anthony Harrelson was filed with the United States District Court for the

Eastern District Virginia. HARRELSON agreed to plead guilty to one count of

Bank Fraud, one count of Money Laundering, and one count of Aggravated

Identity Theft. On March 12, 2008, HARRELSON was sentenced for a total

imprisonment term of sixty six months, which categorizes him as a felon, and

as such, is prohibited from receiving or possessing firearms.

     83. Based on my training and experience, it is also likely foreseeable that

financial records are present at 3859 Carole Drive, which would constitute

evidence of the scheme to defraud and be probative as to identifying additional

assets purchased with fraudulently acquired credit cards, or probative of

identifying additional corporations and/or other co-conspirators who assisted

HARRELSON with the scheme.

      2407 Surrett Drive, Archdale, NC 27263

     84. Criminal justice databases, D&B business records, and bank records

confirm that Caster Works/A-merican Caster is a legitimate company

conducting business at 2407 Surrett Dr. The website for A-merican Caster,

www.americancaster.com, and Caster Works, www.casterworks.com, show

                                      41


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 42 of 59
them both to be legitimate businesses that sell casters and other material

handling equipment in Archdale, NC and in other states. Research indicates

that the 2407 Surrett Drive branch of Caster Works/A-merican Caster was

originally opened in 2007 by Homer Gene Harrelson, Anthony HARRELSON's

father.     The investigation to date does not show a legitimate connection

between White Oak Industries and Caster Works/A-merican Caster.

      85. As noted above, HARRELSON listed himself as the CEO and founder

of the biotechnology company White Oak Industries on the Twitter page,

@anthonyharrelsl. The city associated with this Twitter account shows as

being Archdale, NC, which is the same city where 2407 Surrett Drive is located.

      86. Searches on the North Carolina Employment Commission for

HARRELSON indicates he is employed by Caster Works/A-merican Caster.

Records from HARRELSON's LGFCU account additionally confirm that

HARRELSON receives bi-weekly paychecks from Caster Works/A-merican

Caster and not White Oak Industries.

      87. Surveillance conducted at the business located at 2407 Surrett Drive

shows large signs located on the front of the building for A-merican Caster.

There was no insignia or signage associated with White Oak Industries or

Atlas Holdings.

      88. Interviews with USPS employees and a review of mail being

delivered to 2407 Surrett Drive shows mail primarily addressed to Caster

                                       42


          Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 43 of 59
Works and A-merican Caster.         USPS employees advised they have also

observed approximately 1-3 mail pieces per month addressed to White Oak

Industries at 2407 Surrett Drive.

      89. According to AMEX records associated with account ending 41018,

HARRELSON provided financial records related to White Oak Industries

located at 2407 Surrett Drive. According to these financial records, White Oak

Industries purportedly achieved gross revenue of 81,104,786 in 2016 and

 1,133,736 for 2017. The approximate increase in sales for White Oak

Industries between 2016 and 2017 was 1%. A look at U.S. income tax returns

filed by the legitimate company Caster Works/A-merican Caster located at

2407 Surrett Drive, show gross revenue of 1,207,195 in 2016 and $1,327,003

in 2017. The approximate increase in sales for Caster Works between 2016

and 2017 was 1%.

      90. On May 15, 2018, HARRELSON sent an email to the sales staff at

the Kernersville dealership where he purchased the Dodge Challenger using

the White Oak Industries AMEX ending 41018. HARRELSON sent the email

from anthony@casterworks.com and signed the email with information

associated with Caster Works/A-merican Caster, not White Oak Industries.

      91. Based on HARRELSON's history of providing fraudulent business

information to facilitate fraud (see ¶27), it is likely that HARRELSON is using

the Caster Works/A-merican Caster business standing, physical location of the

                                      43


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 44 of 59
existing Caster Works/A-merican Caster corporation, and sales figures similar

to that of Caster Works/A-merican Caster to deceive merchants and credit card

issuers in order to obtain credit and goods under the company White Oak

Industries.

      92. The investigation revealed that White Oak Industries maintained a

Wells Fargo Platinum Business checking account ending 7821 and a savings

account ending 7749 with Wells Fargo. Bank statements for both accounts

listed the UPS Store mailbox as the main address for White Oak Industries.

Financial transactions associated with the White Oak Wells Fargo account

ending 7821 between the dates of May 2015 to April 2016 show three deposits

totaling $27,515 for a business purportedly earning gross revenue sales of over

$1 million dollars annually in 2016, as reported to AMEX by HARRELSON.

      93. As previously discussed, HARRELSON used Chase card ending 6397

to purchase jewelry that was delivered to 2407 Surrett Drive on March 23,

2018 (see 136). Additionally, the AMEX credit card ending 41018 was shipped

to 2407 Surrett Drive in April of 2018 (see 152).

      94. Subscriber information from Northstate Communication reveal the

72.11.60.99 IP address connected to online purchases of gun parts through

Palmetto State Armory (see 117) and the Glock Store (see 146)as well as the

purchase of gold jewelry (see 136) all obtained by HARRELSON fraudulently,

originated from a computer physically located at 2407 Surrett Drive.

                                      44


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 45 of 59
      95. As previously noted in this affidavit, HARRELSON originally opened

the UPS Store mailbox under the business name of White Oak Industries on

January 12, 2015. On the application, HARRELSON listed the business

address associated with the account as 2407 Surrett Drive.

      96. Based on my training and experience, it is likely that electronic

devices containing digital records associated with the previously mentioned

fraudulent AMEX purchases are maintained at 2407 Surrett Drive. It is also

likely that financial records are present at 2407 Surrett drive, which would

constitute evidence of the scheme to defraud and be probative as to identifying

additional assets purchased with fraudulently acquired credit cards, or

probative of identifying additional corporations and/or other co-conspirators

who assisted HARRELSON with the scheme.

Computers, Electronic Storage, and Forensic Analysis

      1. As described above and in Attachment B, this application seeks

permission to search for records that might be found on the premises, identified

in Attachments Al and A2 in whatever form they are found. One form in which

the records might be found is data stored on a computer's hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of

electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).




                                      45


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 46 of 59
        2. I submit that if a computer or storage medium is found on the

premises, there is probable cause to believe records will be stored on that

computer or storage medium, for at least the following reasons:

             A. Based on my knowledge, training, and experience, I know that

computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a storage medium, deleted, or viewed

via the Internet. Electronic files downloaded to a storage medium can be stored

for years at little or no cost. Even when files have been deleted, they can be

recovered months or years later using forensic tools. This is so because when

a person "deletes" a file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the storage medium until it

is overwritten by new data.

             B. Therefore, deleted files, or remnants of deleted files, may reside

in free space or slack space - that is, in space on the storage medium that is not

currently being used by an active file    for long periods of time before they are

overwritten.   In addition, a computer's operating system may also keep a

record of deleted data in a "swap" or "recovery" file.

             C.Wholly apart from user-generated files, computer storage

media    in particular, computers' internal hard drives       contain electronic

evidence of how a computer has been used, what it has been used for, and who

has used it. This forensic evidence can take the form of operating system

                                         46


        Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 47 of 59
configurations, artifacts from operating system or application operation; file

system data structures, and virtual memory "swap" or paging files. Computer

users typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to delete

this information. Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory or

"cache."

            D. As previously set forth in this affidavit, I am aware that

computer equipment was used by Anthony Thomas HARRELSON to apply for

Chase and AmEx credit cards and to make fraudulent purchases. There is

reason to believe that there is a computer system currently located on the

premises at 2407 Surrett Drive, Archdale, North Carolina.

      3. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence

of the crimes described on the warrant, but also for forensic electronic evidence

that establishes how computers were used, the purpose of their use, who used

them, and when. There is probable cause to believe that this forensic electronic

evidence will be on any computer in the premises because:

            A. Data on the storage medium can provide evidence of a file that

was once on the storage medium, but has since been deleted or edited, or of a

deleted portion of a file (such as a paragraph that has been deleted from a word

                                       47


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 48 of 59
processing file). Virtual memory paging systems can leave traces of

information on the storage medium that show what tasks and processes were

recently active. Web browsers, e-mail programs, and "chat" programs store

configuration information on the storage medium that can reveal information

such as online nicknames and passwords.         Operating systems can record

additional information, such as the attachment of peripherals, the attachment

of USB flash storage devices or other external storage media, and the times

the computer was in use. Computer file systems can record information about

the dates files were created and the sequence in which they were created.

            B. Forensic evidence on a computer or storage medium can also

indicate who has used or controlled the computer or storage medium.           (A

storage medium is any physical object upon which computer data can be

recorded. Examples include hard disks, floppy disks, flash memory, CD-ROMs,

and several other types of magnetic or optical media not listed here.) This

"user attribution" evidence is analogous to the search for "indicia of occupancy"

while executing a search warrant at a residence.         Registry information,

configuration files, user profiles, e-mail, e-mail address books, "chat," instant

messaging logs, photographs, the presence or absence of malware, and

correspondence (and the data associated with the foregoing, such as file

creation and last-accessed dates) may be evidence of who used or controlled the

computer or storage medium at a relevant time.

                                       48


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 49 of 59
            C. A person with appropriate familiarity with how a computer

works can, after examining this forensic evidence in its proper context, draw

conclusions about how computers were used, the purpose of their use, who used

them, and when.

            D.The process of identifying the exact files, blocks, registry entries,

logs, or other forms of forensic evidence on storage medium that are necessary

to draw an accurate conclusion is a dynamic process. While it is possible to

specify in advance the records to be sought, computer evidence is not always

data that can be merely reviewed by a review team and passed along to

investigators. Whether data stored on a computer is evidence may depend on

other information stored on the computer and the application of knowledge

about how a computer behaves. Therefore, contextual information necessary

to understand other evidence also falls within the scope of the warrant.

            E. Further, in finding evidence of how a computer was used, the

purpose of its use, who used it, and when, sometimes it is necessary to establish

that a particular thing is not present on a storage medium. For example, the

presence or absence of counter-forensic programs or anti-virus programs (and

associated data) may be relevant to establishing the user's intent.

      4. In most cases, a thorough search of the premises for information that

might be stored on storage media often requires the seizure of the physical

storage media and later off-site review consistent with the warrant. In lieu of

                                       49


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 50 of 59
removing storage media from the premises, it is sometimes possible to make

an image copy known as a mirror image of storage media. Generally speaking,

imaging is the taking of a complete electronic picture of the computer's data,

including all hidden sectors and deleted files. Either seizure or imaging is

often necessary to ensure the accuracy and completeness of data recorded on

the storage media, and to prevent the loss of the data either from accidental or

intentional destruction. This is true because of the following:

            A.As noted above, not all evidence takes the form of documents

and files that can be easily viewed on site. Analyzing evidence of how a

computer has been used, what it has been used for, and who has used it

requires considerable time, and taking that much time on the premises could

be unreasonable. As explained above, because the warrant calls for forensic

electronic evidence, it is exceedingly likely that it will be necessary to

thoroughly examine storage media to obtain evidence. Storage media can store

a large volume of information. Reviewing that information for things described

in the warrant can take weeks or months, depending on the volume of data

stored, and would be impractical and invasive to attempt on-site.

            B. Computers can be configured in several different ways,

featuring a variety of different operating systems, application software, and

configurations.   Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of

                                      50


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 51 of 59
computer hardware and software available makes it difficult to know before a

search what tools or knowledge will be required to analyze the system and its

data on the premises.       However, taking the storage media off-site and

reviewing it in a controlled environment will allow its examination with the

proper tools and knowledge.        Records sought under this warrant could be

stored in a variety of storage media formats that may require off-site reviewing

with specialized forensic tools.

      5. Based on the foregoing, and consistent with Rule 41(e)(2)(B), when

persons executing the warrant conclude that it would be impractical to review

the media on-site, the warrant I am applying for would permit seizing or

imaging storage media that reasonably appear to contain some or all of the

evidence described in the warrant, thus permitting its later examination

consistent with the warrant.        The examination may require techniques

including, but not limited to, computer-assisted scans of the entire medium,

that might expose many parts of a hard drive to human inspection in order to

determine whether it is evidence described by the warrant.

      6. It is possible that the premises will contain computers that are

predominantly used, and perhaps owned, by persons who are not suspected of

a crime. If it is nonetheless determined that it is possible that the things

described in this warrant could be found on any of those computers or storage




                                        51


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 52 of 59
media, the warrant applied for would permit the seizure and review of those

items as well.

      7. As with any search warrant, I expect that this warrant will be

executed reasonably. Reasonable execution will likely involve conducting an

investigation on the scene of what computers, or storage media, must be seized

or copied, and what computers or storage media need not be seized or copied.

Where appropriate, officers will copy data, rather than physically seize

computers, to reduce the extent of disruption. At the request of the owner of

Casterworks or others asserting ownership of electronic storage devices within

the premises, agents will, to the extent practicable, attempt to provide the

owners or those other individuals with copies of data that may be necessary or

important to the continuing function of legitimate business. If, after inspecting

the computers, it is determined that some or all of this equipment is no longer

necessary to retrieve and preserve the evidence, the government will return it.

IV.   CONCLUSION

      97. Based upon my training and experience and the investigation

described above, I submit that there is probable cause to believe that Anthony

HARRELSON has violated the criminal statutes listed above and that

evidence, fruits, and instrumentalities of these crimes as described in

Attachment B are contained within 3859 Carole Drive and 2407 Surrett Drive,

described in Attachments Al and A2, respectively.

                                       52


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 53 of 59
      98. Furthermore, based on my training and experience and the

investigation described above, I submit there is probable cause to believe that

deposits made into HARRELSON's LGFCU account, in the total amount of

$70,000, are proceeds obtained in violation of 18 U.S.C. § 1029, 18 U.S.C. §

1341, and 18 U.S.C. § 1343, and that all funds on deposit up to a total of

 70,000 in LGFCU account number 11130679 are therefore subject to seizure

and forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

                              Respectfully submitted,




                              Alberto Sanabria
                              Postal Inspector
                              United States Postal Inspection Service


Subscribed an        n to before me this the   AS day of November, 2018. F:5-5 4.01


HONO     B     JOE L. WEBSTER
United States Magistrate Judge




                                      53


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 54 of 59
ATTACHMENT Al

PROPERTY TO BE SEARCHED

           1.    This warrant applies to items and information associated

     with the 3859 Carole Drive, Sophia, NC 27350

           2.    3859 Carole Drive can be further described as:

A one-story single family residence with cream-colored siding, brick
foundation, black shutters, and brown shingled roof. The driveway located off
Carole Drive leads to a white, double-car attached garage. The front of the
SUBJECT PREMISES, when viewed from Old Marlboro Rd, has stairs leading
to a small front porch with white railings.


Photos of 3859 Carole Drive are included below:




                                     54


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 55 of 59
ATTACHMENT A2

PROPERTY TO BE SEARCHED

      1.         This warrant applies to items and information associated

with the 2407 Surrett Drive, Archdale, NC 27263

      2.         2407 Surrett Drive can be further described as:

A single story concrete office building with attached warehouse structure
located in the rear. The office building is cream-colored with a black roof. The
front of the office building has one principal single glass door on the right
(when facing the building) with one narrow window on each side of the door.
Just above the main office door is a sign with the words A-merican Caster. The
left side of the office is recessed and contains a second, glass door. The
warehouse structure is cream-colored and is located in the rear, fenced-in
portion, of the property.

Photos of 2407 Surrett Drive are included below:




                                       1

       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 56 of 59
ATTACHMENT B
ITEMS AT PREMISES TO BE SEIZED BY THE GOVERNMENT
  The items to be seized are evidence of violations of Title 18, United States
Code, Section 1341 (Mail Fraud), Title 18, United States Code, Section 1343
(Wire Fraud), and Title 18, United States Code, Section 1029 (a)(2) (Use of One
or More Unauthorized Access Devices) in the form of:
  1. A men's Rolex Submariner watch, stainless steel/18k gold and black dial,
with oyster bracelet, 40 mm case size, bearing S/N 495636L6.
  2. An Edwardian styled women's engagement ring with a 1.8 carat, old
European cut diamond.
  3. A 24K solid yellow gold coin Lady Liberty Hall half ounce diamond
pendant charm, 2.0 carats.
  4. Precious metals
  5. A Triton brand personal watercraft trailer, VIN-4TC5M1126JHL42982
  6. A 2015 Chevrolet Tahoe, VIN- 1GNSCBKCXFR518227
  7. A 2018 Polaris RZR 900, VIN 3N5VBE875JH466544
  8.A 2018 LS XU6168 Tractor, S/N- 2273001424/17071759, two bushhog
cutting attachments, one spreader attachment, and one auger attachment
  9. A 2018 Big Tex 20' gooseneck-style trailer, VIN- 16VGX2020J6002518
  10. Firearms, firearm parts, ammunition, equipment and tools used to
repair and build firearms, and any specialty equipment related to completing
80% or unfinished firearms.
  11. Documents, photographs, and information which tend to show
possession, dominion, and control over 3859 Carole Drive and 2407 Surrett
Drive.



                                       2


         Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 57 of 59
  12. All records and items which constitute evidence of person(s) committing
the SUBJECT OFFENSES.
   13. All records related to any additional storage units and safe deposit
boxes where HARRELSON may store items related to SUBJECT OFFENSES
   14. Business and financial records of Anthony HARRELSON, White Oak
Industries, Axium Pharmaceuticals, Atlas Holdings, and related entities,
including but not limited to, bank and credit card statements; checks; deposit
slips; deposit items; cashier's checks, money orders, wire transfers; cash
withdrawals; profit and loss statements; general ledgers; payroll information;
W-2 and/or 1099 forms; personal financial statements; real estate records; and
tax returns.
   15. Any contraband seen during the search.
   16. Any laptop computers, desk top computers, electronic tablets, smart
mobile telephones, and any other devices capable of accessing websites for the
purpose   of   committing   the   SUBJECT      OFFENSES      ("ELECTRONIC

DEVICES").


      ELECTRONIC DEVICES

  Authorization is sought to search for and seize evidence that depicts
violations of the SUBJECT OFFENSES such as those items reflected above.
Authorization to search includes any detached structures from 2407 Surrett
Drive and 3859 Carole Drive if such additional structures exist. This
authorization includes the search of physical documents and electronic data (to
include deleted data, remnant data and data in slack space) in the form of:
 i.   Computer systems, software, peripherals and data storage devices.
      User-attribution data reflecting who used or controlled the computer or
      electronic storage device at or around the time that data reflecting

                                      3


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 58 of 59
      criminal activity within the scope of this warrant was created, accessed,
      deleted, modified, copied, downloaded, uploaded or printed. User-

      attribution data includes registry information, computer logs, user

      profiles and passwords, web-browsing history, cookies, electronic mail

      stored on the computer or device, electronic address books, calendars,
      instant messaging logs, electronically stored photographs and video, file

      structure and user-created documents, including metadata.

      Cellular telephones and any associated storage devices, such as SIM
      cards or flash memory devices attached to, inserted in or seized with the

      device, to the extent that any such device contains or depicts evidence of

      violations of the SUBJECT OFFENSES, including evidence reflecting

      dominion and control of the device:

            a.   All telephone numbers and direct-connect numbers           or

      identities assigned to the device;

            b. Call and direct connect history information;

            c. Telephone book or list of contacts; and,

            d.   Stored photographs, videos and text messages.

  As such, it is respectfully requested that trained computer forensic analysts

of the United States Postal Inspection Service and other law enforcement
agencies be granted authority to search and examine the cellular telephones,

the hard drives of the aforementioned personal computers, and any peripheral
digital storage devices, including USB (Universal Serial Bus) connected

portable storage devices.




                                       4


       Case 1:18-mj-00353-JLW Document 1 Filed 11/28/18 Page 59 of 59
